Citation Nr: 0902566	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-21 894	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a tooth disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by left knee pain, to include as due to an 
undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by lumbar pain, to include as due to an 
undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by joint pain other than of the left knee and 
lumbar spine, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a gum disorder, to 
include as due to an undiagnosed illness.
6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by a skin rash, to include as due to an 
undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability other than PTSD manifested by memory loss, 
depression, flashbacks, and nightmares, to include as due to 
an undiagnosed illness.  

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by breathing problems, cough, headaches, and a 
sinus problem, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to July 1991, and had periods of active duty 
for training (ACDUTRA), including from July 1985 to December 
1985.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Nashville RO.  In January 2006, a hearing was held before 
a Decision Review Officer (DRO); a transcript of the hearing 
is associated with the claims file.  

The RO has adjudicated the veteran's claims relating to the 
teeth and gums as a single issue.  The Board finds that 
because there was a prior final adjudication of a claim of 
service connection for a gum disorder (gingivitis), that 
matter requires separate handling from the matter of service 
connection for a tooth disorder (on which there was no prior 
final decision).  For reasons which will be explained in 
greater detail below, the veteran's claims of service 
connection for disabilities manifested by left knee and 
lumbar spine pain are addressed separately from the claim of 
service connection for disability manifested by pain in 
joints other than the left knee and lumbar spine.  

The matters of service connection for left knee and lumbar 
spine disabilities based on de novo review, and whether new 
and material evidence has been received to reopen claims of 
service connection for PTSD and a gum disorder and various 
disabilities manifested by joint pain (to include in toes and 
fingers), skin rash, memory loss, depression, flashbacks, 
nightmares, breathing problems, headaches, cough, sinus 
problems, and fatigue are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC. VA will 
notify the veteran if action on his part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have sustained dental trauma 
in service or to have a diagnosis of a tooth disorder.

2.  An unappealed May 2000 Board decision denied service 
connection for a disability manifested joint pain, and 
specifically of the lumbar spine and knees, essentially on 
the basis that such disability was not shown.

3.  Evidence received since the May 2000 Board decision shows 
that the veteran has left knee and low back disabilities, 
relates to an unestablished fact necessary to substantiate 
claims of service connection for disabilities manifested by 
left knee and lumbar spine pain, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Service connection for a tooth disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.381, 4.150 (2008). 

2.  New and material evidence has been received, and the 
claims of service connection for disabilities manifested by 
left knee and lumbar spine pain, to include due to an 
undiagnosed illness, may be reopened.  38 U.S.C.A. §§ 5108, 
7104, (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice of the meaning of new and 
material evidence (to include with some specificity notice of 
what evidence would be considered new and material), and 
notice of what evidence and information was necessary to 
substantiate the underlying claim.

A June 2004 letter (prior to the initial adjudication of 
these claims informed the veteran of evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  While he did not receive 
timely (i.e., pre-decisional) notice regarding disability 
ratings and effective dates of awards, he had ample 
opportunity to respond after such notice was ultimately given 
(in 2006).  Significantly, such notice is not critical unless 
service connection is granted.

While the veteran did not receive Kent-complying notice with 
respect to his claims involving disabilities manifested by 
left knee and lumbar spine pain, such defect is harmless (as 
the determination herein reopens such claims).

The veteran's service treatment records (STRs) are associated 
with his claims file and all pertinent/identified records 
that could be obtained have been obtained.  He has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  The RO has not arranged for a VA dental 
examination of the veteran's teeth.  As the record does not 
include any evidence of a diagnosis of a tooth disorder, or 
suggesting the veteran may have such disorder, an examination 
to secure a medical opinion as to the etiology of such a 
disability is not needed.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Even the low threshold standard for a nexus 
examination under McLendon v. Nicholson, 20 Vet. App. 79 
(2006) is not met.  

II. Service Connection for a Tooth Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty for training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Compensation and VA outpatient treatment may be provided for 
certain specified types of service connected dental 
disorders.  For other types of service connected dental 
disorders, only treatment, but not compensation is available.  
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
They include chronic osteomyelitis or osteoradionecrosis of 
the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, 
loss of the ramus, loss of the condyloid or coronoid 
processes, loss of the hard palate, loss of teeth due to the 
loss of substance of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be restored by 
suitable prosthesis, when the bone loss is a result of trauma 
or disease but not the result of periodontal disease.  
38 C.F.R. § 4.150, Codes 9900-9916.  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

A September 1988 enlistment examination for the Army Reserve 
shows the veteran had no missing teeth or caries.  On August 
1989 (apparently while on ACDUTRA) emergency dental 
examination, he complained, in part, of tooth pain, sometimes 
left but mostly right.  It was noted that left side teeth 
were "malposed"; there was no obvious pathology present.  
X-rays revealed no caries or other pathology.  The veteran 
reported some bruxism in the past ; he denied clenching or 
grinding.  On June 1991 demobilization dental evaluation it 
was noted that the veteran did not have any conditions that 
were considered to have been incurred or aggravated during 
active duty; he was not provided a complete dental 
examination.  

In September 1997 the veteran was seen in part for complaints 
of bleeding gums.  He advised the examiner that a week prior 
he saw a dentist who found no problem.  
At a January 2006 DRO hearing, the veteran testified that he 
had no problem with his teeth prior to service.  He stated 
that sometimes when he bites his teeth hurt and shake.  

At the outset it is noteworthy that this determination does 
not encompass any claim pertaining to a gum disorder, as such 
matter is addressed in the remand below.

While postservice medical records note a complaint of pain 
and shaking teeth when biting, there is not evidence that the 
veteran has, or might have either a compensable tooth 
disorder or a tooth disorder that may be service connected 
for treatment purposes only.  He has not identified any 
dental treatment provider whose records might show he has a 
tooth disorder; in fact, the one postservice record that 
notes he saw a dental treatment provider indicates no tooth 
problem was found.  Notably, when the veteran was seen in 
service for tooth complaints (incidentally, apparently during 
ACDUTRA prior to Persian Gulf deployment), no pathology was 
found (including by X-ray).  The threshold question that must 
be addressed here (as with any claim seeking service 
connection) is whether the veteran actually has the 
disability for which service connection is sought.  In the 
absence of proof of a present disability, there is no valid 
claim [of service connection].  See Brammer v. Derwinski, 3 
Vet. App. 223,225 (1992).

Since the record contains no competent evidence that the 
veteran has/or has had a tooth disorder, service connection 
for such disability is not warranted and the analysis need 
not proceed further.  Service connection for a tooth disorder 
must be denied.

III. Reopening Claims of Service Connection for Left Knee and 
Lumbar Spine Disabilities 

A. Legal Criteria 

Generally, when the Board denies a claim, and the veteran 
does not appeal the denial, such determination is final, and 
the claim may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7104.  However, under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
on such claim, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992).

B. Factual Background and Analysis

A May 2000 Board decision denied a claim of service 
connection for a chronic disability manifested by pain and 
aching in the joints.  The veteran did not appeal that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and it is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7104.  

The evidence of record at the time of the May 2000 Board 
decision included the veteran's STRs, 1992 to 1997 VA 
treatment notes, and reports of an August 1995 VA 
examination.  (Also of record was a report of an April 1994 
Persian Gulf examination, but musculoskeletal complaints or 
problems were not noted at that time.)

The veteran's STRs include a September 1985 (while the 
veteran was on ACDUTRA, in the 7th week of basic training) 
record that notes the veteran complained of left knee pain.  
He reported that the pain started 5 weeks earlier when he was 
running.  Apparently there was some confusion over which knee 
was involved, as the assessment was right knee pain (and a 
November 1985 follow-up record refers to a right knee 
complaint).  It was noted that X-rays were negative.  An 
August 1989 (apparently while on ACDUTRA) record notes the 
veteran had multiple complaints of flu symptoms of three days 
duration, including low back pain,.  On evaluation the back 
was found to be within normal limits.  The assessment was 
multiple somatic complaints.  In September 1989 the veteran 
was seen for complaints of low back pain that began one week 
earlier.  A couple of days later he was seen for complaints 
of bilateral knee pain, of one day duration.  On clinical 
evaluation no abnormalities were noted.  The assessment was 
possible bilateral lateral collateral ligament strain.  He 
was given medication and told to return to the clinic if the 
complaint worsened; no follow-up was reported . 

A December 1990 STR notes the veteran complained of low 
back/kidney pain of one day duration; he noticed the pain 
when he was loading a truck.  He reported a history of back 
pain in 1985, but none since then.  The assessment was 
mechanical low back pain.  A March 1991 STR notes the veteran 
complained of lower back pain.  The assessment was back pain, 
possible muscle strain.  

On August 1995 VA examination, the veteran complained of 
recurrent joint pain, including in the back and knees.  There 
was some limitation of straight leg raising; otherwise motion 
of the spine and appendages was within normal limits.  No X-
rays were taken.  The diagnosis was recurrent joint pain, 
etiology unknown.  

VA treatment reports associated with the record at the time 
of the Board's May 2000 decision did not include any 
pertaining to left knee or low back disability.

Records received since the May 2000 Board decision include 
1996 to 2004 VA treatment notes, a May 2004 VA examination 
report, and the transcript of a January 2006 hearing before a 
DRO.

The veteran's left knee and lumbar spine were X-rayed in 
conjunction with the May 2004 VA examination.  The diagnoses 
included early degenerative disc disease of the lumbar spine 
and early degenerative joint disease of the left knee.  

At the hearing in January 2006, the veteran testified about 
the onset of his problems with the left knee and low back.
The evidence associated with the claims file since May 2000 
is new and material as to claims of entitlement to service 
connection for disabilities manifested by left knee and low 
back pain.  It was not previously of record, and the 
diagnoses of lumbar degenerative disc disease and left knee 
degenerative joint disease relate to an unestablished fact 
necessary to substantiate claims of service connection for 
such disabilities (as the pathology was not previously shown- 
at the time of the May 2000 Board decision).  (While the 
diagnoses of orthopedic clinical entities may tend to 
disprove allegations of undiagnosed illness, because left 
knee and low back complaints are noted in the STRs, such 
diagnoses tend to support that the disabilities might be 
otherwise related to service.)   

Accordingly, the additional evidence received is new and 
material, and the claims of service connection for left knee 
and low back disabilities may be reopened.  


ORDER

Service connection for a tooth disorder is denied.

The appeal to reopen a claim of service connection for a left 
knee disability is granted.

The appeal to reopen a claim of service connection for a 
lumbar spine disability is granted.


REMAND

As the decision above reopened the claims of service 
connection for left knee and lumbar spine disabilities, such 
claims must be reviewed de novo.  Since there is evidence of 
current left knee and lumbar spine disabilities and the 
veteran's STRs note left knee and lumbar spine complaints, 
the low threshold standard as to when a VA nexus examination 
is necessary espoused by the Court in McLendon v. Nicholson, 
20 Vet. App. 79 (2006) is met.  Therefore, an orthopedic 
examination to secure medical nexus opinions is needed.

As noted, the veteran had a period of ACDUTRA for basic 
training from July to December 1985.  From November 1990 to 
July 1991 he was on active duty and spent four months in the 
Southwest Asia.  His STRs also include pertinent records 
dated in August and September 1989 which suggest that he may 
have been on ACDUTRA.  However, the nature of his service at 
such time has not been verified.  Such verification is 
necessary.  

A May 1997 rating decision, in part, denied service 
connection for gingivitis.  That decision is final as the 
veteran's July 1998 substantive appeal, in effect, withdrew 
such matter from appeal.  See 38 U.S.C.A. § 7105.  An 
unappealed May 2000 Board decision denied service connection 
for disabilities manifested by painful multiple joints (to 
include other than the left knee and lumbar spine), skin 
rash, memory loss, depression, flashbacks, nightmares, 
breathing problems, headaches, cough, sinus problems, and 
fatigue.  That decision is also final.  38 U.S.C.A. §§ 7104.  
In September 2003, the veteran sought to reopen such claims, 
and by October 2003 letter, the RO  sought to satisfy the 
notice requirement mandates of the VCAA.  However, during the 
pendency of this appeal, the Court issued a decision (Kent v. 
Nicholson, 20 Vet. App. 1 (2006)) which held that VCAA notice 
requirements in a claim to reopen must include (with some 
degree of specificity) notice of the basis for the prior 
denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim of 
service connection.  The October 2003 letter did not notify 
the veteran of the bases for the prior denials; therefore, it 
was not Kent-compliant.  The Board reviewed the record to 
determine whether the veteran is prejudiced by such notice 
defect.  As the veteran's statements, and the evidence he has 
submitted in support of his claims to reopen, suggest that 
he, in fact, does not understand why the claims were 
previously denied, the Board finds that he is indeed 
prejudiced by the Kent mandated notice defect.  Consequently, 
remand for such notice is necessary.

Accordingly, the case is REMANDED for the following action:
1.  With respect to his claims to reopen 
claims of service connection for a gum 
disorder, PTSD and psychiatric disability 
other than PTSD manifested by memory 
loss, depression, flashbacks, and 
nightmares, manifested by joint pain 
(other than of the left knee and lumbar 
spine), and manifested by skin rash, 
fatigue, breathing problems, cough, 
headaches, and sinus problems, the RO 
should issue a letter to he veteran 
providing him the type of notice that is 
required in claims to reopen under Kent, 
supra.  The letter must specifically 
advise him of the bases for the prior 
denials of the claims, provide the 
definition of new and material evidence 
and notify him (with some degree of 
specificity, i.e., examples) what type 
the evidence would suffice to reopen each 
of his claims, and notify him of what is 
necessary to substantiate each underlying 
claim of service connection.  He and his 
representative should have the 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by his response.

2.  The RO should obtain service 
department verification of the veteran's 
duty status in August and September 1989 
(when the STRs noting knee and low back 
complaints were generated).

3.  The RO should then arrange for an 
orthopedic examination to determine the 
likely etiology of his current low back 
and left knee disabilities .  The 
examining physician must review the 
veteran's claims file in conjunction with 
the examination, and based on such review 
and examination of the veteran, provide 
opinions as to the following:

(a) Is the veteran's left knee 
degenerative joint disease at least as 
likely as not related to his service, to 
include the complaints and findings noted 
therein?

(b) Is the veteran's low back 
degenerative disc disease at least as 
likely as not related to his service, to 
include any injury, complaints, and 
findings noted therein?

The examiner must explain the rationale 
for all opinions given.   

3.  The RO should then re-adjudicate 
these matters.  If any remains denied, 
the RO should issue an appropriate 
supplemental SOC and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


